Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 1/6/2022, has been entered and acknowledged by the Examiner.  Claims 1-20 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaipu (US Pub. 2017/01118186, hereinafter “Kaipu’’) in view of Gupta et al. (US Pub. 2016/0366036, hereinafter “Gupta’’), and further in view of Le (Dynamic mobility applications open source application development portal : Task 3.3 : concept of operations : final report. 10/12/2016).

Regarding claim 1, Kaipu discloses a method for searching applications, comprising:
receiving a set of search terms for a search of a virtual application, the search of the virtual application being executable without having the virtual application open on a computing device (¶¶ [0043]; The search provider 143b can perform search algorithms that search for synonyms and terms related to the search query; and since the first application is from the user, the second application is not open on the user’s requesting the search);
providing a search request to a source of the virtual application, the request including the set of search terms for the virtual application (¶¶ [0031], [0043]-[0044]; The sandboxes 156 can be regarded as being virtual containers/application for the respective applications 126 and associated resources).
receiving at least one response from the source of the virtual application based on the set of search terms (¶[ [0039]; receiving the response); and
providing a list of search results to the computing device to enable selection of the virtual application from a plurality of other virtual applications accessible via the computing device, the list of search results including the received at least one response (¶ [0039], providing a search result).
While Kaipu discloses virtual containers and associated applications, Kaipu does not explicitly discloses virtual application; however, to make it clear, Gupta is being incorporated since Gupta discloses virtual machines and applications (¶[ [0268]) in the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta into Kaipu to enhanced efficient tool for data accessing in an IT environment (¶ [0268]).
Le further disclose where a source application corresponding to the virtual application (p. 2, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Le into Gupta and Kaipu to effectively both separate applications via an access control mechanism and allow collaboration.
Regarding claim 2, Kaipu in view of Gupta and Le the method according to claim 1, wherein the virtual application comprises a Software as a Service (SaaS) virtual application (Gupta, ¶ [1399]).

Regarding claim 3, Kaipu in view of Gupta and Le disclose the method according to claim 1, wherein the search request further comprises configuration information for the virtual application, the configuration information including: a name of the virtual application (Gupta, ¶| [0304]-[0305]);
a location of the source of the virtual application (Gupta, ¶[¶[ [0304]-[0305]);
a format for the search request and the at least one response (Gupta, ¶¶¶[ [0304]-[0305]); and
a communication protocol for the search request and the at least one response (Gupta, ¶] [0304]-[0305]).

Regarding claim 4, Kaipu in view of Gupta and Le disclose the method according to claim 3, wherein the configuration information for the virtual application further includes: an authentication attribute for the search request (Kaipu, ¶[ [1588], authentication request); and an authentication method, if authentication is required for the search request (Kaipu, ¶[ [1588], authentication).

Regarding claim 5, Kaipu in view of Gupta and Le disclose the method according to claim 1, further including: providing the search results list to a user (Kaipu, ¶[ [0039], providing a search result); and in response to a user selection of an item in the search results list, opening the virtual application corresponding to the selected item (Kaipu, ¶¶ [0039]).

Regarding claim 6, Kaipu in view of Gupta and Le disclose the method according to claim 5, further including bringing the user directly to a source page of content in the virtual application in response to the selection of the item (Kaipu, ¶[ [0041]).

Regarding claim 7, Kaipu in view of Gupta and Le disclose the method according to claim 1, wherein providing the search request to the source of the virtual application further includes: providing the search request to a common virtual application (Kaipu, ¶ [0046]); and forwarding the search request from the common virtual application to the source of the virtual application (Kaipu, ¶ [0046]).

Regarding claim 8, Kaipu in view of Gupta and Le disclose the method according to claim 7, wherein receiving the at least one response from the source of the virtual application further includes: receiving the at least one response at the common application (Kaipu, ¶ [0046]); and forwarding the at least one from the common virtual application to the computer device (Kaipu, ¶ [0046]).

Regarding claim 9, Kaipu in view of Gupta and Le disclose the method according to claim 7, further including: sending a single sign-on (SSO) token for a user to the common virtual application; and authenticating the user with the common virtual application using the SSO token of the user (Kaipu, ¶| [0025], can be signed with the same certificate key, which can facilitate interaction of the applications... as single sign-on).

Regarding claim 10, Kaipu discloses a computing device, comprising; a memory; a processor coupled to the memory and configured to perform a method for searching applications, the method including:
receiving a set of search terms for a search of a virtual application, the search of the virtual application being executable without having the virtual application open on a computing device (¶¶ [0043]; The search provider 143b can perform search algorithms that search for synonyms and terms related to the search query; and since the first application is from the user, the second application is not open on the user’s requesting the search);
providing a search request to a source of the virtual application, the request including the set of search terms for the virtual application (¶¶ [0031], [0043]-[0044]; The sandboxes 156 can be regarded as being virtual containers/application for the respective applications 126 and associated resources);
receiving at least one response from the source of the virtual application based on the set of search terms (¶[ [0039]; receiving the response); and
providing a list of search results to the computing device to enable selection of the virtual application from a plurality of other virtual applications accessible via the computing device, the list of search results including the received at least one response (¶ [0039], providing a search result). While Kaipu discloses virtual containers and associated applications, Kaipu does not explicitly discloses virtual application; however, to make it clear, Gupta is being incorporated since Gupta discloses virtual machines and applications (¶[ [0268]) in the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta into Kaipu to enhanced efficient tool for data accessing in an IT environment (¶ [0268]).
Le further disclose where a source application corresponding to the virtual application (p. 2, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Le into Gupta and Kaipu to effectively both separate applications via an access control mechanism and allow collaboration.

Regarding claim 11, Kaipu in view of Gupta and Le disclose the computing device according to claim 10, wherein the virtual application comprises a Software as a Service (SaaS) virtual application (Gupta, ¶[[1399]).

Regarding claim 12, Kaipu in view of Gupta and Le disclose the computing device according to claim 10, wherein the search request further comprises configuration information for the virtual application, the configuration information including: a name of the virtual application; a location of the source of the virtual application (Gupta, ¶[ [0304]-[0305]); a format for the search request and the at least one response (Gupta, ¶| [0304]-[0305]); and a communication protocol for the search request and the at least one response (Gupta, ¶| [0304]-[0305]).

Regarding claim 13, Kaipu in view of Gupta and Le disclose the computing device according to claim 12, wherein the configuration information for the virtual application further includes: an authentication attribute for the search request (Kaipu, ¶[ [1588], authentication request); and an authentication method, if authentication is required for the search request (Kaipu, ¶[ [1588], authentication).

Regarding claim 14, Kaipu in view of Gupta and Le disclose the computing device according to claim 10, the method performed by the processor further including: providing the search results list to a user (Kaipu, ¶ [0039], providing a search result); and in response to a user selection of an item in the search results list, opening the virtual application corresponding to the selected item (Kaipu, ¶| [0039]).

Regarding claim 15, Kaipu in view of Gupta and Le disclose the computing device according to claim 14, the method performed by the processor further including bringing the user directly to a source page of content in the virtual application in response to the selection of the item (Kaipu, ¶ [0041]).

Regarding claim 16, Kaipu in view of Gupta and Le disclose the computing device according to claim 10, wherein providing the search request to the source of the virtual application further includes: providing the search request to a common virtual application (Kaipu, ¶[ [0046]); and forwarding the search request from the common virtual application to the source of the virtual application (Kaipu, ¶[ [0046]).

Regarding claim 17, Kaipu in view of Gupta and Le disclose the computing device according to claim 16, wherein receiving the at least one response from the source of the virtual application further includes: receiving the at least one response at the common application (Kaipu, ¶[ [0046]); and forwarding the at least one from the common virtual application to the computer device (Kaipu, ¶ [0046]).

Regarding claim 18, Kaipu in view of Gupta and Le disclose the computing device according to claim 17, the method performed by the processor further including: sending a single sign-on (SSO) token for a user to the common virtual application; and authenticating the user with the common virtual application using the SSO token of the user (Kaipu, ¶[ [0025], can be signed with the same certificate key, which can facilitate interaction of the applications... as single sign-on).

Regarding claim 19, Kaipu discloses a computer program product stored on a computer readable storage medium, which when executed by a computing system, performs a method for searching applications, the method comprising: receiving a set of search terms for a search of a virtual application, the search of the virtual application being executable without having the virtual application open on a computing device (¶ [0043]; The search provider 143b can perform search algorithms that search for synonyms and terms related to the search query; and since the first application is from the user, the second application is not open on the user’s requesting the search);
providing a search request to a source of the virtual application, the request including the set of search terms for the virtual application (¶¶ [0031], [0043]-[0044]; The sandboxes 156 can be regarded as being virtual containers/application for the respective applications 126 and associated resources);
receiving at least one response from the source of the virtual application based on the set of search terms (¶[ [0039]; receiving the response); and
providing a list of search results to the computing device to enable selection of the virtual application from a plurality of other virtual applications accessible via the computing device, the list of search results including the received at least one response (¶ [0039], providing a search result). While Kaipu discloses virtual containers and associated applications, Kaipu does not explicitly discloses virtual application; however, to make it clear, Gupta is being incorporated since Gupta discloses virtual machines and applications (¶[ [0268]) in the same field of endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gupta into Kaipu to enhanced efficient tool for data accessing in an IT environment (¶ [0268]).
Le further disclose where a source application corresponding to the virtual application (p. 2, Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Le into Gupta and Kaipu to effectively both separate applications via an access control mechanism and allow collaboration.

Regarding claim 20, Kaipu in view of Gupta and Le disclose the computer program product according to claim 19, wherein the method further comprises: providing the search results list to a user (Kaipu, ¶ [0039], providing a search result); and in response to a user selection of an item in the search results list, opening the virtual application corresponding to the selected item (Kaipu, ¶| [0039]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154